Wilde, J.
The property in question being too bulky and cumbrous to be immediately removed, the form of attachment, adopted by the plaintiff, is authorized by the Rev. Sts. c. 90, § 33, which provide, that “ when an attachment is made of any articles of personal estate, which by reason of their bulk, or other cause, cannot be immediately removed, a copy of the writ and of the return of the attachment may, at any time within three days thereafter, be deposited in the office of the clerk of the town in which it is made; and such attachment shall be equally valid and effectual, as if the articles had been retained in the possession and custody of the officer.” The present question is, whether the attachments of the articles sued for were made in conformity with that provision of law. And we think they were. The objection is, that copies of the whole returns of the attachments were not deposited in the office of the town clerk, but only copies of the returns oí the attachments of the articles which were not removed by the plaintiff. But this objection does not appear to be well founded. There is no reason for requiring copies of the returns of the articles attached by an officer, which are by him removed. The statute does not, in terms, require such full copies, nor is there any ground for giving it such a construction. The statute requires copies of the returns of the attachment of articles not removed, and no more.

New trial granted